               Case 19-30436 Document 43 Filed in TXSB on 04/15/19 Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS


In    Ludivina Martinez
Re:   Debtor                                          Case No.: 19−30436                 ENTERED
                                                      Chapter: 13                        04/15/2019




                                        ORDER RESETTING DISMISSAL



      The chapter 13 trustee's motion to dismiss is continued until 5/2/19at 01:30 PM.




Signed and Entered on Docket: 4/15/19
